PURCHASE AND SALE AGREEMENT


BETWEEN


302 SABAL PARK PLACE LONGWOOD, LLC, and
385 GOLF BROOK CIRCLE LONGWOOD, LLC
AS SELLER


AND


NTS REALTY HOLDINGS LIMITED PARTNERSHIP
AS PURCHASER


DATED: April 10, 2009

--------------------------------------------------------------------------------

TABLE OF CONTENTS   Page No. ARTICLE 1 BASIC INFORMATION 1      1.1     Certain
Basic Terms 1      1.2     Closing Costs 3      1.3      Notice Addresses: 3
ARTICLE 2 PROPERTY 4      2.1      Property 4 ARTICLE 3 EARNEST MONEY 6
     3.1      Deposit and Investment of Earnest Money 6      3.2     Independent
Consideration 6      3.3     Form; Failure to Deposit 6      3.4     Disposition
of Earnest Money 7 ARTICLE 4 DUE DILIGENCE 7      4.1     Due Diligence
Materials To Be Delivered 7      4.2     Due Diligence Materials To Be Made
Available 8      4.3     Physical Due Diligence 9      4.4     Due
Diligence/Termination Right 10      4.5     Return of Documents and Reports 10
     4.6     Service Contracts 10      4.7     Proprietary Information;
Confidentiality 10      4.8     No Representation or Warranty by Seller 11
     4.9     Purchaser’s Responsibilities 11      4.10     Purchaser’'s
Agreement to Indemnify 12 ARTICLE 5 TITLE AND SURVEY 12      5.1     Title
Commitment 12      5.2     Updated Survey 12      5.3     Title Review 12
     5.4     Delivery of Title Policy at Closing 13 ARTICLE 6 OPERATIONS AND
RISK OF LOSS 13      6.1     Ongoing Operations 13      6.2     Damage 13
     6.3     Condemnation 14 ARTICLE 7 CLOSING 15      7.1     Closing 15
     7.2     Conditions to Parties’ Obligation to Close 15      7.3     Seller’s
Deliveries in Escrow 15      7.4     Purchaser’s Deliveries in Escrow 17
     7.5     Closing Statements 17      7.6     Purchase Price 17
     7.7     Possession 17


--------------------------------------------------------------------------------

     7.8     Delivery of Books and Records 18      7.9     Notice to Tenants 18
ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS 18      8.1     Prorations 18
     8.2     Intentionally Omitted 19      8.3     Closing Costs 20
     8.4     Final Adjustment After Closing 20      8.5     Tenant and other
Deposits 20      8.6     Commissions 20 ARTICLE 9 REPRESENTATIONS AND WARRANTIES
20      9.1     Seller’s Representations and Warranties 20
     9.2     Purchaser’s Representations and Warranties 21      9.3     Survival
of Representations and Warranties 22 ARTICLE 10 DEFAULT AND REMEDIES 23
     10.1     Seller’s Remedies 23      10.2     Purchaser’s Remedies 23
     10.3     Attorneys’ Fees 24      10.4     Other Expenses 24 ARTICLE 11
DISCLAIMERS, RELEASE AND INDEMNITY 24      11.1     Disclaimers By Seller 24
     11.2     Sale “As Is, Where Is” 25      11.3     Seller Released from
Liability 25      11.4     “Hazardous Materials” Defined 26
     11.5     Survival 26 ARTICLE 12 MISCELLANEOUS 27      12.1     Parties
Bound; Assignment 27      12.2     Headings 27      12.3     Invalidity and
Waiver 27      12.4     Governing Law 27      12.5     Survival 27
     12.6     Entirety and Amendments 27      12.7     Time 27
     12.8     Confidentiality 27      12.9     Notices 28
     12.10     Construction 28      12.11     Calculation of Time Periods;
Business Day 28      12.12     Execution in Counterparts 28
     12.13     Recordation 28      12.14     Further Assurances 29
     12.15     Intentionally Omitted 29      12.16     ERISA 29
     12.17     No Third Party Beneficiary 29      12.18     Reporting Person 29
     12.19     Post-Closing Access 29


-iii-

--------------------------------------------------------------------------------

LIST OF DEFINED TERMS   Page No. Additional Earnest Money 1  Additional Property
Information 8  Agreement 1  Assignment 16  Broker 2  Business Day 28  Casualty
Notice 13  CERCLA 26  Closing 15  Closing Date 2  Code 22  Confidentiality
Agreement 2  Deed 16  Demanding Party 7  Due Diligence Termination Notice 10 
Earnest Money 1  Effective Date 2  ERISA 17  Escrow Agent 2  Hazardous Materials
26  Improvements 4  Independent Consideration 6  Initial Earnest Money 1 
Inspection Period 2  Intangible Personal Property 5  Land 4  Lease Files 8 
Leases 5  License Agreements 6  Material Damage 14  Materially Damaged 14 
Non-Demanding Party 7  OFAC 22  Operating Statements 7  Permitted Exceptions 12 
Permitted Outside Parties 11  Plan 22  Property 4  Property Documents 10 
Property Information 7  Property Information Delivery Date 2  Purchase Price 1 

-iv-

--------------------------------------------------------------------------------

Purchaser 1  Real Property 4  Rent Roll 7  Seller 1  Seller’s Representatives
22  Service Contracts 5  Survey 12  Survival Period 22  Tangible Personal
Property 5  Taxes 18  Tenant Receivables 18  Title and Survey Review Period 2 
Title Commitment 12  Title Commitment Delivery Date 2  Title Company 2  Title
Policy 13  Unbilled Tenant Receivables 19  Uncollected Delinquent Tenant
Receivables 19 


-v-

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT
[Golf Brook and Sabal Park, Longwood, Florida]

        This Purchase and Sale Agreement (this “Agreement”) is made and entered
into by and between Purchaser and Seller.

RECITALS

        A.        Defined terms are indicated by initial capital letters.
Defined terms shall have the meanings set forth herein, whether or not such
terms are used before or after the definitions are set forth.

        B.        302 Sabal Park Place Longwood, LLC (“Sabal Owner”) is the
owner in fee simple of certain real property and improvements located thereon
commonly known as Sabal Park Apartments, Longwood, Florida (“Sabal Park”), and
385 Golf Brook Circle Longwood, LLC (“Golf Brook Owner”, and collectively with
Sabal Owner, the “Seller”) is the owner in fee simple of certain real property
and improvements located thereon commonly known as Golf Brook Apartments,
Longwood Florida (“Golf Brook”, and collectively with Sabal Park, the
“Property”).

        C.        Purchaser desires to purchase the Property and each Seller
desires to sell its respective interest in the Property, all upon the terms and
conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual terms, provisions,
covenants and agreements set forth herein, as well as the sums to be paid by
Purchaser to Seller, and for other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, Purchaser and Seller agree as
follows:

ARTICLE 1
BASIC INFORMATION

        1.1     Certain Basic Terms.   The following defined terms shall have
the meanings set forth below:

                   1.1.1       “Seller”: As defined in Recital B.

                   1.1.2       “Purchaser”: NTS Realty Holdings Limited
Partnership, a
                                                            Delaware limited
partnership

                   1.1.3      “Purchase Price”: $32,500,000

                   1.1.4      “Earnest Money”: $375,000 (the “Initial Earnest
Money”), including interest thereon, to be deposited in accordance with Section
3.1 below, to be increased by $375,000 (the “Additional Earnest Money”) to
$750,000 in the aggregate, plus interest thereon, pursuant to Section 3.1.

--------------------------------------------------------------------------------

                   1.1.5       “Title Company”:

  First American Title Insurance Company
2233 Lee Road
Winter Park, Florida 32789
Tel. (407)691-5295


                   1.1.6       “Escrow Agent”:

  First American Title Insurance Company
2233 Lee Road
Winter Park, Florida 32789
Tel. (407)691-5295


                   1.1.7       “Broker”: CB Richard Ellis.

                   1.1.8       “Effective Date”: April 10, 2009.

                   1.1.9       “Property Information Delivery Date”: The date
which is five (5) days after the Effective Date.

                   1.1.10     “Title Commitment Delivery Date”: The date which
is the tenth (10th) day following the Effective Date.

                   1.1.11     “Title and Survey Review Period”: The period
ending fifteen (15) days after Purchaser’s receipt of the later of the Title
Commitment or the copy of Seller’s existing survey delivered to Purchaser under
Section 4.1.5, but in any event not later than the expiration of the Inspection
Period.

                   1.1.12     “Inspection Period”: The period beginning on the
Effective Date and ending thirty (30) days after the Effective Date.

                   1.1.13     “Closing Date”: The date which is twenty-eight
(28) days after the expiration of the Inspection Period.

                   1.1.14     “Confidentiality Agreement”. The letter agreement
dated February 6, 2009, between Seller and Purchaser.

-2-

--------------------------------------------------------------------------------

        1.2      Closing Costs. Closing costs shall be allocated and paid as
follows:

Cost Responsible Party Title Commitment required to be delivered pursuant to
Section 5.1 Purchaser Premium for standard form Title Policy required to be
delivered pursuant Purchaser to Section 5.4   Premium for any upgrade of Title
Policy for extended or additional Purchaser coverage and any endorsements to the
Title Policy desired by Purchaser,   any inspection fee charged by the Title
Company, tax certificates,   municipal and utility lien certificates, and any
other Title Company   charges   Costs of a new Survey and/or any revisions,
modifications or Purchaser recertifications to Seller's existing survey,
Purchaser shall not be   required to pay any sum for access to or use of
Seller's existing survey.   Costs for UCC Searches Purchaser Recording Fees and
Mortgage Taxes relating to Purchaser's mortgage loan Purchaser (if Purchaser
obtains a mortgage loan)   Any deed taxes, documentary stamps, transfer taxes,
intangible taxes, or Seller other similar taxes, fees or assessments   Any
escrow fee charged by Escrow Agent for holding the Earnest Money or Purchaser
1/2 conducting the Closing Seller 1/2 Real Estate Sales Commission to Broker
Seller All other closing costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring the same  



        1.3      Notice Addresses:

Purchaser: c/o NTS Development Company Copy Senior Vice President and     to:
General Counsel       NTS Development Company   10172 Linn Station Road   10172
Linn Station Road, Suite       200   Louisville, Kentucky 40223   Louisville,
Kentucky 40223       Attention: Rosann D. Tafel Attention: Neil A. Mitchell,
Senior Vice   Telephone: 502-426-4800 ext President     153 Telephone:
502-426-4800   Facsimile: 502-426-4994 fax Facsimile: 502-426-4994   E-mail:
rtafel@ntsdevco.com E-mail: nmitchell@ntsdevco.com    



-3-

--------------------------------------------------------------------------------

Seller: 302 Sabal Park Place Longwood, LLC Copies     385 Golf Brook Circle
Longwood, to:     LLC   iStar Financial Inc.   c/o iStar Financial Inc.   1114
Avenue of the Americas   3480 Preston Ridge Road, Ste 575   New York, NY 10036  
Alpharetta, GA 30005   Attn: Mary-Beth Roselle, Esq.   Attention: Matt Ballinger
  Phone: 212-930-9481   Telephone: 678-339-   Fax: 212-930-9494   Facsimile:
678-297-0101   E-mail: mroselle@istarfinancial.com   E-mail:      
MBallinger@istarfinancial.com:    

      iStar Asset Services Inc.       180 Glastonbury Boulevard      
Glastonbury, CT 06033       Attn: President       Telephone: 860-815-5910      
Facsimile: 860-815-5901       E-mail: brubin@istarfinancial.com


      Katten Muchin Rosenman LLP       525 West Monroe St.       Chicago, IL
60661-3693       Attn: Douglas L. Noren, Esq.       Phone: 312-902-5387      
Fax: 312-577-8737       Email:Douglas.noren@kattenlaw       .com



ARTICLE 2
PROPERTY

        2.1      Property. Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase
from Seller, all of Seller’s right, title and interest in and to the following
property (collectively, the “Property”):

                   2.1.1       Real Property. The land described in Exhibit A
hereto (the “Land”), together with (a) all improvements located thereon, but
expressly excluding improvements and structures owned by any tenant
(“Improvements”), (b) all right, title and interest of Seller, if any, in and to
the rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in anywise appertaining thereto, and (c) all right,
title, and interest of Seller, if any, in and to all strips and gores and any
land lying in the bed of any street, road or alley, open or proposed, adjoining
the Land (collectively, the “Real Property”).

-4-

--------------------------------------------------------------------------------

                   2.1.2       Leases. All of Seller’s right, title and
interest, in all leases of the Real Property (other than License Agreements),
including leases which may be made by Seller after the Effective Date and prior
to Closing to the extent permitted by this Agreement (the “Leases”).

                   2.1.3       Tangible Personal Property. All of Seller’s
right, title and interest, in the equipment, machinery, furniture, furnishings,
supplies and other tangible personal property, if any, owned by Seller and now
or hereafter located in and used in connection with the operation, ownership or
management of the Real Property, but specifically excluding any items of
personal property owned or leased by Seller’s property manager or tenants at or
on the Real Property and further excluding any items of personal property owned
by third parties and leased to Seller (collectively, the “Tangible Personal
Property”), provided that Seller will deliver to Purchaser or leave at the
Property after Closing all items of personal property leased pursuant to Service
Contracts assumed by Seller at Closing pursuant to Section 4.4 hereof.

                   2.1.4       Intangible Personal Property. All of Seller’s
right, title and interest, if any, in all intangible personal property related
to the Real Property and the Improvements, including, without limitation: all
trade names, trade marks and service marks associated with the Real Property and
the Improvements, including Seller’s rights and interests in the name of each of
the projects comprising the Real Property; the plans and specifications and
other architectural and engineering drawings for the Improvements, if any (to
the extent assignable without cost to Seller); contract rights related to the
operation, ownership or management of the Real Property, including maintenance,
service, construction, supply and equipment rental contracts, if any, but not
including Leases or License Agreements (collectively, the “Service Contracts”)
(but only to the extent assignable without cost to Seller and Seller’s
obligations thereunder are expressly assumed by Purchaser pursuant to this
Agreement); warranties (to the extent assignable without material cost to
Seller); governmental permits, approvals and licenses, if any (to the extent
assignable without material cost to Seller); condominium declaration,
condominium master deed or other condominium documents prepared by Seller’s
predecessor in title in connection with the conversion of the Property to a
condominium project, to the extent such items are in Seller’s possession or
control and delivery of such items to Purchaser would not violate any agreement
binding on Seller or its affiliates, and telephone exchange numbers (to the
extent assignable without cost to Seller (all of the items described in this
Section 2.1.4 collectively referred to as the “Intangible Personal Property”).
Tangible Personal Property and Intangible Personal Property shall not include
(a) any appraisals or other economic evaluations of, or projections with respect
to, all or any portion of the Property, including, without limitation, budgets
prepared by or on behalf of Seller or any affiliate of Seller, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Property and/or Seller, or which are subject to a confidentiality
agreement, (c) any trade name, mark or other identifying material that includes
the name “iStar” or any derivative thereof, and (d) all of Seller’s present and
future rights in and to all refunds, rebates, reimbursements, reserves, deferred
payments, deposits, cost savings, governmental subsidy payments,
governmentally-registered credits (such as emissions reduction credits), other
credits, waivers and payments, whether in cash or kind, due from or payable by
any governmental agency or other entity, or any insurance or utility company, or
any other person relating to any or all of the Property, or any improvements
thereon or any of the Tangible Personal Property or Intangible Personal Property
described herein (i) for any taxes, special taxes, assessments, or similar
governmental or quasi-governmental charges or levies imposed

-5-

--------------------------------------------------------------------------------

upon Seller (or any prior owner of the Property) and applicable to periods
before the Closing Date or (ii) arising out of satisfaction of any condition
imposed upon or the obtaining of any approvals for the development of the
Project or the improvements thereon; including, but not limited to, any monies,
fees, credits, reimbursements, contributions, or other consideration that Seller
(or any prior owner of the Property) is entitled to claim or receive, from any
governmental agency or any other person or entity, in connection with any work
performed or expenditures made by Seller (or any prior owner of the Property),
at any time prior to the Effective Date.

                   2.1.5       License Agreements. All of Seller’s right, title
and interest in and to all agreements (other than Leases), if any, for the
leasing or licensing of rooftop space or equipment, telecommunications
equipment, cable access and other space, equipment and facilities that are
located on or within the Real Property and generate income to Seller as the
owner of the Real Property, including agreements which may be made by Seller
after the Effective Date and prior to Closing to the extent permitted by this
Agreement (the “License Agreements”). Anything in this Agreement to the contrary
notwithstanding, Purchaser shall assume the obligations of the “lessor” or
“licensor” under all License Agreements, some or all of which may be
non-cancelable.

ARTICLE 3
EARNEST MONEY

        3.1      Deposit and Investment of Earnest Money. Within three (3)
Business Day after the Effective Date, Purchaser shall deposit the Initial
Earnest Money with Escrow Agent and deliver a completed, executed Form W-9 to
the Escrow Agent and the Seller. If upon the expiration of the Inspection
Period, this Agreement is still in force and effect, Purchaser shall, no later
than the second Business Day following the last day of the Inspection Period,
deposit the Additional Earnest Money, as specified in Section 1.1.4 above, with
Escrow Agent. Escrow Agent shall invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Seller and Purchaser, shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments made.
Such account shall have no penalty for early withdrawal, and Purchaser accepts
all risks with regard to such account.

        3.2      Independent Consideration. If Purchaser elects to terminate
this Agreement for any reason and is entitled to receive a return of the Earnest
Money pursuant to the terms hereof, the Escrow Agent shall first disburse to
Seller One Hundred and No/100 Dollars ($100.00) as independent consideration for
Seller’s performance under this Agreement (“Independent Consideration”), which
shall be retained by Seller in all instances.

        3.3      Form; Failure to Deposit. The Earnest Money shall be in the
form of a certified or cashier’s check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Purchaser fails to timely deposit
any portion of the Earnest Money within the time periods required, provided that
Purchaser has not delivered the Due Diligence Termination Notice, Seller may
terminate this Agreement by written notice to Purchaser and Escrow Agent, in
which event any Earnest Money that has previously been deposited by Purchaser
with Escrow Agent shall be immediately delivered to Seller and thereafter the
parties hereto shall have no

-6-

--------------------------------------------------------------------------------

further rights or obligations hereunder, except for rights and obligations
which, by their terms, survive the termination hereof.

        3.4      Disposition of Earnest Money. The Earnest Money shall be
applied as a credit to the Purchase Price at Closing. However, if Purchaser
elects to terminate this Agreement prior to the expiration of the Inspection
Period pursuant to Section 4.4, Escrow Agent shall pay the entire Earnest Money
(less the Independent Consideration) to Purchaser one (1) Business Day following
Escrow Agent’s receipt of the Due Diligence Termination Notice from Purchaser
(as long as the current investment can be liquidated and disbursed in one (1)
Business Day). No notice to Escrow Agent from Seller shall be required for the
release of the Earnest Money to Purchaser by Escrow Agent if Purchaser
terminates this Agreement pursuant to Section 4.4. In the event of a termination
of this Agreement by either Seller or Purchaser for any reason other than
pursuant to Section 4.4, the party (the “Demanding Party”) seeking to terminate
this Agreement shall give written notice of such election to Escrow Agent and
the other party (the “Non-Demanding Party”) to this Agreement. Upon receipt of
any such notice of termination, Escrow Agent shall give notice to the
Non-Demanding Party of Escrow Agent’s receipt of such notice, enclosing a copy
of the notice in question. If within five (5) Business Days after the
Non-Demanding Party is given or deemed to have been given notice of Escrow
Agent’s receipt of the notice in question, Escrow Agent has not received from
the Non-Demanding Party its notice of objection to the notice, then Escrow Agent
is to disburse the Earnest Money as requested by the notice in question, on the
sixth (6th) Business Day following its giving of such notice to the
Non-Demanding Party. If within said five (5) Business Day period Escrow Agent
receives from the non-demanding party notice of objection, then Escrow Agent is
directed to notify the Demanding Party of the objection, and continue to hold
the Earnest Money until Escrow Agent is in receipt of a joint order direction or
a court order instructing Escrow Agent to disburse the Earnest Money. In such
event of objection, Escrow Agent may interplead the Earnest Money into a court
of competent jurisdiction in the county in which the Real Property is located.
All attorneys’ fees and costs and Escrow Agent’s costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Earnest Money, or if the Earnest Money is distributed in part to
both parties, then in the inverse proportion of such distribution.

ARTICLE 4
DUE DILIGENCE

        4.1      Due Diligence Materials To Be Delivered. Seller shall deliver
or make available (including via web portal) to Purchaser the following (the
“Property Information”) on or before the Property Information Delivery Date:

                   4.1.1       Rent Roll. A current rent roll (“Rent Roll”) for
the Property;

                   4.1.2       Financial Information. A copy of operating
statements for the Property and a summary of capital expenditures pertaining to
the Property for the 24 months preceding the Effective Date or such lesser
period as Seller has owned the Property (“Operating Statements”) to the extent
in Seller’s possession;

                   4.1.3       Environmental Reports. A copy of any
environmental reports or site assessments related to the Property prepared for
the benefit of Seller or in Seller's possession;

-7-

--------------------------------------------------------------------------------

                   4.1.4       Tax Statements. A copy of ad valorem tax
statements relating to the Property for the two most recent tax years;

                   4.1.5       Title and Survey. A copy of Seller’s most current
title insurance policy and survey, if any, of the Property.

                   4.1.6       Service Contracts. A list, together with copies,
of Service Contracts, a copy of which is attached hereto as Schedule 4.1.6;

                   4.1.7       Personal Property. A list of Tangible Personal
Property;

                   4.1.8       License Agreements. A list, together with copies,
of any License Agreements, a copy of which is attached hereto as Schedule 4.1.8;

                   4.1.9       Notices or Citations. A copy of any notices or
citations received by Seller from any governmental entity relating to
condemnation, eminent domain or the Property’s compliance with applicable laws
or regulations, including, but not limited to any zoning, land use, subdivision,
environmental, property tax, assessment or condominium laws or regulations; and

                   4.1.10       Property Condition Reports. A copy of any
property condition report prepared by third parties for Seller in connection
with Seller’s acquisition or ownership of the Property.

        Except for the Rent Roll contemplated in Section 4.1.1, Seller’s
obligations to deliver the items listed in this Section 4.1 shall be limited to
the extent such items are in the possession of Seller or its property management
company and to extent Seller is legally or contractually permitted to provide
such items.

        4.2      Due Diligence Materials To Be Made Available. To the extent
such items are in Seller’s possession, Seller shall make available to Purchaser
for Purchaser’s review, at Seller’s option at either the offices of Seller’s
property manager, at the Property, or via web portal, the following items and
information (the “Additional Property Information”) on or before the Property
Information Delivery Date, and Purchaser at its expense shall have the right to
make copies of same:

                   4.2.1       Lease Files. The lease files for all tenants,
including the Leases, amendments, guaranties, any letter agreements and
assignments which are then in effect (“Lease Files”);

                   4.2.2       Maintenance Records and Warranties. Maintenance
work orders for the 12 months preceding the Effective Date and warranties, if
any, on roofs, air conditioning units, fixtures and equipment;

                   4.2.3       Plans and Specifications. Building plans and
specifications relating to the Property; and

-8-

--------------------------------------------------------------------------------

                   4.2.4       Licenses, Permits and Certificates of Occupancy.
Licenses, permits and certificates of occupancy relating to the Property; and

                   4.2.5       Property Insurance. Certificates evidencing
existing insurance coverage relating to the Property.

        4.3      Physical Due Diligence. Commencing on the Effective Date and
continuing until the Closing, subject to the terms of any Leases, Purchaser
shall have reasonable access to the Property at all reasonable times during
normal business hours, upon appropriate notice to tenants as permitted or
required under the Leases, for the purpose of conducting such inspections,
tests, surveys and examinations as Purchaser shall determine, in its reasonable
discretion, are necessary to properly evaluate the condition of the Property,
including, without limitation, surveys and architectural, engineering,
geotechnical and environmental inspections and tests, provided that (a)
Purchaser must give Seller two (2) full Business Days’ prior telephone or
written notice of any such inspection or test, and with respect to any intrusive
inspection or test (i.e., core sampling) must obtain Seller’s prior written
consent (which consent may be given, withheld or conditioned in Seller’s sole
discretion), (b) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place (and Purchaser and its
contractors, agents and representatives shall maintain during the pendency of
this Agreement) (1) commercial general liability insurance with limits of at
least One Million Dollar ($1,000,000) per occurrence and Two Million Dollars
($2,000,000) in the aggregate for bodily injury or death and property damage
insurance including coverage for contractual liability and personal and
advertising injury with respect to Purchaser’s obligations hereunder, and (2)
workers’ compensation and employers’ liability insurance with limits of at least
$100,000 each accident, $100,000 each employee and $500,000 policy limit, all
covering any accident arising in connection with the presence of Purchaser, its
contractors, agents and representatives on the Property, which insurance, except
for workers’ compensation and employers’ liability, shall (A) name as additional
insureds thereunder Seller and such other parties holding insurable interests as
Seller may designate and (B) be written by a reputable insurance company having
a rating of at least “A+:VII” by Best’s Rating Guide (or a comparable rating by
a successor rating service), and (c) all such tests shall be conducted by
Purchaser in compliance with Purchaser’s responsibilities set forth in Section
4.9 below. Purchaser shall bear the cost of all such inspections or tests and
shall be responsible for and act as the generator with respect to any wastes
generated by those tests, which obligation shall survive the termination of this
Agreement. Purchaser is not permitted to communicate with any tenant. Subject to
the provisions of Section 4.7 hereof, Purchaser or Purchaser’s representatives
may communicate with any governmental authority to gather information regarding
then current zoning compliance of the Real Property and then current
entitlements with respect to the Real Property in connection with the
transaction contemplated by this Agreement; provided, however, Purchaser must
contact Seller at least three (3) full Business Days in advance by telephone to
inform Seller of Purchaser’s intended communication with any governmental
authority and to allow Seller the opportunity to participate in such
communication if Seller desires. As used in this Section 4.3, “communicate” and
“communication” shall mean the initiation of, response to, or sharing or
exchange of information, knowledge or messages, whether by oral, written or
electronic methods or media, or by any other means. In the event Seller fails to
allow the Purchaser reasonable access to the Property prior to the expiration of
the Inspection Period to perform the tests,

-9-

--------------------------------------------------------------------------------

inspections or evaluations described in this Section, the Purchaser shall be
entitled to deliver the Due Diligence Termination Notice and receive the return
of the Earnest Money.

        4.4      Due Diligence/Termination Right. Purchaser shall have through
the last day of the Inspection Period in which to (a) examine, inspect, and
investigate the Property Information and the Additional Property Information
(collectively, the “Property Documents”) and the Property and, in Purchaser’s
sole and absolute judgment and discretion, determine whether the Property is
acceptable to Purchaser, (b) obtain all necessary internal approvals, and (c)
satisfy all other contingencies of Purchaser. Notwithstanding anything to the
contrary in this Agreement, Purchaser may terminate this Agreement for any
reason or no reason by giving written notice of termination to Seller and Escrow
Agent (the “Due Diligence Termination Notice”) on or before the last day of the
Inspection Period. If Purchaser does not give a Due Diligence Termination
Notice, this Agreement shall continue in full force and effect, Purchaser shall
be deemed to have waived its right to terminate this Agreement pursuant to this
Section 4.4, and Purchaser shall be deemed to have acknowledged that it has
received or had access to all Property Documents and conducted all inspections
and tests of the Property that it considers important.

        4.5      Return of Documents and Reports. As additional consideration
for the transaction contemplated herein, Purchaser shall provide to Seller, if
requested by Seller and to the extent permitted by the preparer of such reports
without the payment of additional fees, promptly following receipt of same by
Purchaser, copies of all “Reports”. “Reports” mean (a) third-party reports,
tests, investigations and studies that pertain to contamination of, or
environmental concerns regarding, the Property and (b) all other third party
reports, investigations and studies, other than appraisals or economic analyses
prepared for Purchaser in connection with its due diligence review of the
Property, including, without limitation, any and all Reports involving
structural or geological conditions of the Property, if any, which Reports shall
be addressed to Purchaser and, if requested by Seller and available at no
additional cost to Purchaser, Seller, in all events at no cost to Seller. The
Reports shall be delivered to Seller without any representation or warranty as
to the completeness or accuracy of the Reports or any other matter relating
thereto.

        4.6      Service Contracts. On or prior to the last day of the
Inspection Period, Purchaser will advise Seller in writing of which Service
Contracts it will assume and for which Service Contracts Purchaser requests that
Seller deliver written termination at or prior to Closing, provided Seller shall
have no obligation to terminate, and Purchaser shall be obligated to assume, any
Service Contracts which by their terms cannot be terminated without penalty in
excess of $100 or payment of a fee in excess of $100. Seller shall deliver at
Closing notices of termination of all Service Contracts that are not so assumed.
Purchaser must assume the obligations arising from and after the Closing Date
under those Service Contracts (a) that Purchaser has agreed to assume, or that
Purchaser is obligated to assume pursuant to this Section 4.6, and (b) for which
a termination notice is delivered as of or prior to Closing but for which
termination is not effective until after Closing.

        4.7      Proprietary Information; Confidentiality. Purchaser agrees that
it is bound by the Confidentiality Agreement as if it were a party thereto, the
Confidentiality Agreement remains in full force and effect, and, without
limitation of the Confidentiality Agreement, the Property Documents that have
been or may be delivered or provided by, or on behalf of, Seller,

-10-

--------------------------------------------------------------------------------

and the information obtained from any inspection of the Property are proprietary
and confidential and the Property Documents and access to the Property have been
and will be provided to Purchaser solely to assist Purchaser in determining the
feasibility of purchasing the Property. Purchaser shall not use the Property
Documents and other information for any purpose other than as set forth in the
preceding sentence. Purchaser shall not disclose the contents to any person
other than to those persons who are responsible for determining the feasibility
of Purchaser’s acquisition of the Property or who are providing financing or
determining the feasibility of financing for Purchaser’s purchase and who have
agreed to preserve the confidentiality of such information as required hereby
(collectively, “Permitted Outside Parties”). Purchaser shall not divulge the
contents of the Property Documents and other information except in strict
accordance with the confidentiality standards set forth in this Section 4.7. In
permitting Purchaser to review the Property Documents or any other information,
Seller has not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created. Purchaser’s
obligations under this Section 4.7 shall survive the termination of this
Agreement.

        4.8      No Representation or Warranty by Seller. Purchaser acknowledges
that, except as expressly set forth in this Agreement, Seller has not made and
does not make any warranty or representation regarding the truth, accuracy or
completeness of the Property Documents or the source(s) thereof. Purchaser
further acknowledges that (a) Seller obtained title to the Property by
foreclosure or deed in lieu of foreclosure and Seller’s files with regard to the
Property may be incomplete and (b) some if not all of the Property Documents
were prepared by third parties other than Seller. Seller expressly disclaims any
and all liability for representations or warranties, express or implied,
statements of fact and other matters contained in such information, or for
omissions from the Property Documents, or in any other written or oral
communications transmitted or made available to Purchaser. Purchaser shall rely
solely upon its own investigation with respect to the Property, including,
without limitation, the Property’s physical, environmental or economic
condition, compliance or lack of compliance with any ordinance, order, permit or
regulation or any other attribute or matter relating thereto. Seller has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the Property Documents and is providing the Property Documents
solely as an accommodation to Purchaser.

        4.9      Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall: (a) not disturb the tenants or interfere
with their use of the Property pursuant to their respective Leases; (b) not
interfere with the operation and maintenance of the Property; (c) not damage any
part of the Property or any personal property owned or held by any tenant or any
third party; (d) not injure or otherwise cause bodily harm to Seller or its
agents, guests, invitees, contractors and employees or any tenants or their
agents, guests, invitees, contractors and employees; (e) comply with all
applicable laws; (f) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Property; (g) not
permit any liens to attach to the Real Property by reason of the exercise of its
rights hereunder; (h) repair any damage to the Real Property resulting directly
or indirectly from any such inspection or tests; and (i) not reveal or disclose
prior to Closing any information obtained during the Inspection Period
concerning the Property and the Property Documents to anyone other than the
Permitted Outside Parties, in accordance with the confidentiality standards set
forth in Section 4.7 above,

-11-

--------------------------------------------------------------------------------

or except as may be otherwise required by law. Purchaser’s obligations under
this Section 4.9 shall survive the termination of this Agreement.

        4.10      Purchaser’s Agreement to Indemnify. Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) arising out of Purchaser’s inspections or tests
permitted under this Agreement or any violation of the provisions of Sections
4.3, 4.7, and 4.9; provided, however, the indemnity shall not extend to protect
Seller from any pre-existing liabilities for matters merely discovered by
Purchaser (i.e., latent environmental contamination) so long as Purchaser’s
actions do not aggravate any pre-existing liability of Seller. Purchaser also
hereby agrees to indemnify, defend and hold any tenant harmless from and against
any and all claims, causes of action, damages, liabilities and expenses which
such tenant may suffer or incur due to Purchaser’s breach of its obligation
under Sections 4.7 and 4.9 above to maintain the confidential nature of any
Property Documents or other information relative to such tenant. Purchaser’s
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

ARTICLE 5
TITLE AND SURVEY

        5.1      Title Commitment. Purchaser shall cause to be prepared and
delivered to Seller on or before the Title Commitment Delivery Date: (a) a
current commitment for title insurance or preliminary title report (the “Title
Commitment”) issued by the Title Company, in the amount of the Purchase Price
and on a ALTA 2006 Owners Form commitment, with Purchaser as the proposed
insured, and (b) copies of all documents of record referred to in the Title
Commitment as exceptions to title to the Property.

        5.2      Updated Survey. Purchaser may elect to obtain a new survey or
revise, modify, or re-certify an existing survey (“Survey”) as necessary in
order for the Title Company to delete the survey exception from the Title Policy
or to otherwise satisfy Purchaser’s objectives.

        5.3      Title Review. During the Title and Survey Review Period,
Purchaser shall review title to the Property as disclosed by the Title
Commitment and the Survey. Seller shall have no obligation to cure title
objections except liens securing payment of an ascertainable amount, which liens
Seller shall cause to be released at or prior to Closing (with Seller having the
right to apply the Purchase Price or a portion thereof for such purpose), and
Seller shall deliver the Property free and clear of any such liens. Seller
further agrees to remove any exceptions or encumbrances to title which are
created by, under or through Seller after the Effective Date without Purchaser’s
consent. The term “Permitted Exceptions” shall mean: the exceptions (including
exceptions that are part of the promulgated title insurance form) in the Title
Commitment that the Purchaser consents to, or is deemed to have consented to, as
of the end of the Title and Survey Review Period and that Seller is not required
to remove as provided above; matters created by, through or under Purchaser;
items shown on the Survey which have not been removed as of the end of the
Inspection Period (or if Purchaser does not obtain a Survey, all matters that a
current, accurate survey of the Property would show); real estate taxes not yet
due and payable; rights of tenants under the Leases; rights of tenants or
licensees under License Agreements; and any licensees under any Service
Contracts not terminated as of

-12-

--------------------------------------------------------------------------------

Closing. Notwithstanding anything to the contrary set forth herein, Purchaser’s
agreement to the definition of “Permitted Exceptions” in this Section 5.3 shall
not affect Purchaser’s right to terminate this Agreement prior to the expiration
of the Inspection Period pursuant to Section 4.4

        5.4      Delivery of Title Policy at Closing. In the event that the
Title Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an owner’s title policy in accordance with the Title
Commitment, insuring Purchaser’s title interest in the Real Property in the
amount of the Purchase Price, subject only to the standard exceptions and
exclusions from coverage contained in such policy and the Permitted Exceptions
(the “Title Policy”), Purchaser shall have the right to terminate this
Agreement, in which case the Earnest Money shall be immediately returned to
Purchaser and the parties hereto shall have no further rights or obligations,
other than those that by their terms survive the termination of this Agreement.

ARTICLE 6
OPERATIONS AND RISK OF LOSS

        6.1      Ongoing Operations. From the Effective Date through Closing:

                   6.1.1       Leases, Service Contracts and License Agreements.
Seller will perform its material obligations under the Leases, Service Contracts
and License Agreements.

                   6.1.2       New Contracts. Except as provided in Section
6.1.4, Seller will not enter into any contract that will be an obligation
affecting the Property subsequent to the Closing, except contracts entered into
in the ordinary course of business that are terminable without cause and without
the payment of any termination penalty on not more than 30 days’ prior notice.

                   6.1.3       Maintenance of Improvements; Removal of Personal
Property. Subject to Sections 6.2 and 6.3, Seller shall maintain or cause the
tenants under the Leases to maintain all Improvements substantially in their
present condition (ordinary wear and tear and casualty excepted) and in a manner
consistent with Seller’s maintenance of the Improvements during Seller’s period
of ownership. Seller will not remove any Tangible Personal Property except as
may be required for necessary repair or replacement or with respect to items
that, in Seller’s judgment are obsolete, and replacement shall be of
approximately equal quality and quantity as the removed item of Tangible
Personal Property.

                   6.1.4       Leasing. Seller may, in its sole discretion,
amend, terminate or enter into Leases in the ordinary course of business,
provided that any new Leases or amendments shall be for a term not to exceed
thirteen months, shall be substantially on the terms set forth in Seller’s
standard lease form, and on terms consistent with market rents, inducements and
terms common in the local market for similar properties.

        6.2      Damage. If prior to Closing the Property is damaged by fire or
other casualty, Seller shall estimate the cost to repair and the time required
to complete repairs and will provide Purchaser written notice of Seller’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

-13-

--------------------------------------------------------------------------------

                   6.2.1       Material. In the event of any Material Damage to
or destruction of the Property or any portion thereof prior to Closing, either
Seller or Purchaser may, at its option, terminate this Agreement by delivering
written notice to the other on or before the expiration of 30 days after the
date Seller delivers the Casualty Notice to Purchaser (and if necessary, the
Closing Date shall be extended to give the parties the full thirty-day period to
make such election and to obtain insurance settlement agreements with Seller’s
insurers). Upon any such termination, the Earnest Money shall be returned to
Purchaser and the parties hereto shall have no further rights or obligations
hereunder, other than those that by their terms survive the termination of this
Agreement. If neither Seller nor Purchaser so terminates this Agreement within
said 30-day period, then the parties shall be deemed to have waived their
respective right to terminate under this Section 6.2.1 and the parties shall
proceed under this Agreement and close on schedule (subject to extension of
Closing as provided above), and as of Closing Seller shall assign to Purchaser,
without representation or warranty by or recourse against Seller, all of
Seller’s rights in and to any resulting insurance proceeds (including any rent
loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and Purchaser shall assume full
responsibility for all needed repairs, and Purchaser shall receive a credit at
Closing for any deductible amount under such insurance policies (but the amount
of the deductible plus insurance proceeds shall not exceed the lesser of (a) the
cost of repair or (b) the Purchase Price and a pro rata share of the rental or
business loss proceeds, if any). For the purposes of this Agreement, “Material
Damage” and “Materially Damaged” means damage with respect to which the cost of
repair, in Seller’s reasonable estimation, exceeds 20% of the Purchase Price or
which results in tenants under Leases accounting for more than $100,000 in
annual rent having the right to terminate their Leases (except to the extent
such rent would be covered by rental or business interruption insurance).

                   6.2.2       Not Material. If the Property is not Materially
Damaged, then neither Purchaser nor Seller shall have the right to terminate
this Agreement, and Seller shall, at its option, either (a) repair the damage
before the Closing in a manner reasonably satisfactory to Purchaser (and if
necessary, Seller may extend the Closing Date up to 30 days to complete such
repairs), or (b) credit Purchaser at Closing for the reasonable cost to complete
the repair (in which case Seller shall retain all insurance proceeds and
Purchaser shall assume full responsibility for all needed repairs).

        6.3      Condemnation. If proceedings in eminent domain are instituted
with respect to the Property or any portion thereof that in Seller’s reasonable
estimation would result in an award that exceeds 10% of the Purchase Price,
Purchaser may, at its option, by written notice to Seller given within ten days
after Seller notifies Purchaser of such proceedings (and if necessary the
Closing Date shall be automatically extended to give Purchaser the full ten-day
period to make such election), either: (a) terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement, or (b) proceed
under this Agreement, in which event Seller shall, at the Closing, assign to
Purchaser its entire right, title and interest in and to any condemnation award,
and Purchaser shall have the sole right after the Closing to negotiate and
otherwise deal with the condemning authority in respect of such matter. If
Purchaser does not give Seller written notice of its election within the time
required above, then Purchaser shall be deemed to have elected option (b) above.

-14-

--------------------------------------------------------------------------------

ARTICLE 7
CLOSING

        7.1      Closing. The consummation of the transaction contemplated
herein (“Closing”) shall occur on the Closing Date at the offices of Escrow
Agent (or such other location as may be mutually agreed upon by Seller and
Purchaser). Funds shall be deposited into and held by Escrow Agent in a closing
escrow account with a bank satisfactory to Purchaser and Seller. Upon
satisfaction or completion of all closing conditions and deliveries, the parties
shall direct Escrow Agent to immediately record and deliver the closing
documents to the appropriate parties and make disbursements according to the
closing statements executed by Seller and Purchaser.

        7.2      Conditions to Parties’ Obligation to Close. In addition to all
other conditions set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

                   7.2.1       Representations and Warranties. The other party’s
representations and warranties contained herein shall be true and correct in all
material respects as of the Effective Date and the Closing Date, except for
representations and warranties made as of, or limited by, a specific date, which
will be true and correct in all material respects as of the specified date or as
limited by the specified date.

                   7.2.2       Deliveries. As of the Closing Date, the other
party shall have tendered all deliveries to be made at Closing; and

                   7.2.3       Actions, Suits, etc. There shall exist no pending
or threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings, against the other party that would materially and
adversely affect that party’s ability to perform its obligations under this
Agreement.

        So long as a party is not in default hereunder, if any condition to such
party’s obligation to proceed with the Closing hereunder has not been satisfied
as of the Closing Date (or such earlier date as is provided herein), subject to
any applicable notice and cure periods provided in Sections 10.1 and 10.2, such
party may, in its sole discretion, terminate this Agreement by delivering
written notice to the other party and Escrow Agent on or before the Closing Date
(or such earlier date as is provided herein), or elect to close (or to permit
any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had knowledge at the Closing.

        7.3      Seller’s Deliveries in Escrow. As of or prior to the Closing
Date, each Seller shall deliver in escrow to Escrow Agent the following:

                   7.3.1       Deed. A special warranty deed in the form of
Exhibit B hereto (or other limited warranty deed, as Seller’s local counsel or
Title Company shall advise, warranting title

-15-

--------------------------------------------------------------------------------

only against any party claiming by, through or under Seller) in form acceptable
for recordation under the law of the state where the Property is located and
restating the provisions of Article 11 hereof and including a list of the
Permitted Exceptions to which the conveyance shall be subject, executed and
acknowledged by Seller, conveying to Purchaser Seller’s interest in the Real
Property (the “Deed”). The Deed shall use as its legal description of the
Property the description contained in Seller’s vesting deed. If such description
differs from the description derived from the Survey, Seller shall also deliver
a quit-claim deed using the description derived from the Survey;

                   7.3.2       Bill of Sale, Assignment and Assumption. A Bill
of Sale, Assignment and Assumption of Leases and Contracts in the form of
Exhibit C hereto (the “Assignment”), executed and acknowledged by Seller;

                   7.3.3       Conveyancing or Transfer Tax Forms or Returns.
Such conveyancing or transfer tax forms or returns, if any, as are required to
be delivered or signed by Seller by applicable state and local law in connection
with the conveyance of the Real Property;

                   7.3.4       FIRPTA. A Foreign Investment in Real Property Tax
Act affidavit in the form of Exhibit D hereto executed by Seller;

                   7.3.5       Authority. Evidence of the existence,
organization and authority of Seller and of the authority of the persons
executing documents on behalf of Seller reasonably satisfactory to the
underwriter for the Title Policy;

                   7.3.6       Title Affidavit. An affidavit in such form that
will permit the Title Company to issue the Title Policy without pre-printed
standard exceptions for mechanic’s or materialmen’s liens, rights of parties in
possession (other than tenants under leases as tenants only), or easements,
liens or encumbrances not shown of record;

                   7.3.7       Seller’s Certificate. A certificate from Seller
stating that the representations and warranties set forth in Section 9.1 are
true and correct as of the Closing Date, or if not true and correct, then
setting forth the manner in which such representations or warranties are not
true and correct;

                   7.3.8       Termination of Management Agreement. Proof of
termination of any property management agreement entered into by Seller for the
Property as of the Closing Date;

                   7.3.9       Certified Rent Roll. A rent roll prepared as of
the date that is not more than three (3) Business Days prior to the Closing
Date, certified to Seller’s knowledge to be true and correct in all material
respects.

                   7.3.10      Additional Documents. Any additional documents
that Escrow Agent or the Title Company may reasonably require for the proper
consummation of the transaction contemplated by this Agreement (provided,
however, no such additional document shall expand any obligation, covenant,
representation or warranty of Seller or result in any new or additional
obligation, covenant, representation or warranty of Seller under this Agreement
beyond those expressly set forth in this Agreement).

-16-

--------------------------------------------------------------------------------

        7.4      Purchaser’s Deliveries in Escrow. As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following with
respect to each Property:

                   7.4.1       Bill of Sale, Assignment and Assumption. The
Assignment, executed and acknowledged by Purchaser;

                   7.4.2       ERISA Letter. A letter to Seller in the form of
Exhibit E hereto duly executed by Purchaser, confirming that Purchaser is not
acquiring the Property with the assets of an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
and, in the event Purchaser is unable or unwilling to make such a
representation, Purchaser shall be deemed to be in default hereunder, and Seller
shall have the right to terminate this Agreement and to receive and retain the
Earnest Money;

                   7.4.3       Conveyancing or Transfer Tax Forms or Returns.
Such conveyancing or transfer tax forms or returns, if any, as are required to
be delivered or signed by Purchaser by applicable state and local law in
connection with the conveyance of the Real Property;

                   7.4.4       Authority. Evidence of the existence,
organization and authority of Purchaser and of the authority of the persons
executing documents on behalf of Purchaser reasonably satisfactory to the
underwriter for the Title Policy; and

                   7.4.5       Purchaser’s Certificate. A certificate from
Purchaser stating that the representations and warranties set forth in Section
9.2 are true and correct as of the Closing Date, or if not true and correct,
then setting forth the manner in which such representations or warranties are
not true and correct;

                   7.4.6       Additional Documents. Any additional documents
that Seller, Escrow Agent or the Title Company may reasonably require for the
proper consummation of the transaction contemplated by this Agreement (provided,
however, no such additional document shall expand any obligation, covenant,
representation or warranty of Purchaser or result in any new or additional
obligation, covenant, representation or warranty of Purchaser under this
Agreement beyond those expressly set forth in this Agreement).

        7.5      Closing Statements. As of or prior to the Closing Date, Seller
and Purchaser shall deposit with Escrow Agent an executed closing statement
consistent with this Agreement in the form required by Escrow Agent.

        7.6      Purchase Price. At or before 1:00 p.m. (Eastern Time) on the
Closing Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less
the Earnest Money that is applied to the Purchase Price, plus or minus
applicable prorations, in immediate, same-day U.S. federal funds wired for
credit into Escrow Agent’s escrow account, which funds must be delivered in a
manner to permit Escrow Agent to deliver good funds to Seller or its designee on
the Closing Date (and, if requested by Seller, by wire transfer); in the event
that Escrow Agent is unable to deliver good funds to Seller or its designee
prior to 4:00 p.m. (Eastern Time) on the Closing Date, then the closing
statements and related prorations will be revised as necessary.

        7.7      Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

-17-

--------------------------------------------------------------------------------

        7.8      Delivery of Books and Records. After the Closing, Seller shall
deliver to the offices of Purchaser’s property manager or to the Real Property
to the extent in Seller’s or its property manager’s possession: Lease Files;
License Agreements; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
and keys.

        7.9      Notice to Tenants. Seller and Purchaser shall each execute, and
Purchaser shall deliver to each tenant immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit F hereto, or such other
form as may be required by applicable state law. This obligation on the part of
Purchaser shall survive the Closing.

ARTICLE 8
PRORATIONS, DEPOSITS, COMMISSIONS

        8.1      Prorations. At Closing, the following items shall be prorated
as of the Closing Date with all items of income and expense for the Property
being borne by Purchaser from and after (and including) the Closing Date: Tenant
Receivables (defined below) and other income and rents that have been collected
by Seller as of Closing; fees and assessments; prepaid expenses and obligations
under Service Contracts; accrued operating expenses; real and personal ad
valorem taxes (“Taxes”); and any assessments by private covenant for the
then-current calendar year of Closing. Specifically, the following shall apply
to such prorations and to post-Closing collections of Tenant Receivables:

                   8.1.1       Taxes. If Taxes for the year of Closing are not
known or cannot be reasonably estimated, Taxes shall be prorated based on Taxes
for the year prior to Closing. Any additional Taxes relating to the year of
Closing arising out of a change in the use of the Real Property on or following
the Closing Date shall be assumed by Purchaser effective as of Closing and paid
by Purchaser when due and payable, and Purchaser shall indemnify Seller from and
against any and all such Taxes, which indemnification obligation shall survive
the Closing.

                   8.1.2       Utilities. To the extent any utility is in
Seller’s name, Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. With respect to utility
meters that pertain to utilities that are not payable directly by tenants,
Seller shall ensure that all utility meters are read as of the Closing Date.
Seller shall be entitled to recover any and all deposits held by any utility
company as of the Closing Date.

                   8.1.3       Tenant Receivables. Rents due from tenants under
Leases and from tenants or licensees under License Agreements and operating
expenses and/or taxes payable by tenants under Leases (collectively, “Tenant
Receivables”) and not collected by Seller as of Closing shall not be prorated
between Seller and Purchaser at Closing but shall be apportioned on the basis of
the period for which the same is payable and if, as and when collected, as
follows:

    (a)        Tenant Receivables and other income received from tenants under
Leases and/or tenants or licensees under License Agreements after Closing shall
be applied in the following order of priority: (1) first, to payment of the
current Tenant Receivables


-18-

--------------------------------------------------------------------------------

then due for the month in which the Closing Date occurs, which amount shall be
apportioned between Purchaser and Seller as of the Closing Date as set forth in
Section 8.1 hereof (with Seller’s portion thereof to be delivered to Seller);
(2) second, to payment of Tenant Receivables first coming due after Closing but
applicable to the period of time before Closing, including, without limitation,
the Tenant Receivables described in Section 8.1.3(b) (collectively, “Unbilled
Tenant Receivables”), which amount shall be delivered to Seller; (3) third, to
Tenant Receivables first coming due after Closing and applicable to the period
of time after Closing, which amount shall be retained by Purchaser; and (4)
thereafter, to delinquent Tenant Receivables which were due and payable as of
Closing but not collected by Seller as of Closing (collectively, “Uncollected
Delinquent Tenant Receivables”), which amount shall be delivered to Seller.
Notwithstanding the foregoing, Seller shall have the right to pursue the
collection of Uncollected Delinquent Tenant Receivables for a period of one year
after Closing without prejudice to Seller’s rights or Purchaser’s obligations
hereunder, provided, however, Seller shall have no right to cause any such
tenant or licensee to be evicted or to exercise any other “landlord” remedy (as
set forth in such tenant’s Lease or licensee’s License Agreement) against such
tenant other than to sue for collection. Any sums received by Purchaser to which
Seller is entitled under the terms of this Agreement shall be held in trust for
Seller on account of such past due rents payable to Seller, and Purchaser shall
remit to Seller any such sums received by Purchaser to which Seller is entitled
within ten (10) Business Days after receipt thereof less reasonable, actual
costs and expenses of collection, including reasonable attorneys’ fees, court
costs and disbursements, if any. Seller expressly agrees that if Seller receives
any amounts after the Closing Date which are attributable, in whole or in part,
to any period from and after the Closing Date, Seller shall remit to Purchaser
that portion of the monies so received by Seller to which Purchaser is entitled
within ten Business Days after receipt thereof. With respect to Unbilled Tenant
Receivables, Purchaser covenants and agrees to (A) bill the same when billable
and (B) cooperate with Seller to determine the correct amount of operating
expenses and/or taxes due. The provisions of this Section 8.1.3(a) shall survive
the Closing.


    (b)        Without limiting the generality of the requirements of Section
8.1.3(a)(3) above, if the final reconciliation or determination of operating
expenses and/or taxes due under the Leases shows that a net amount is owed by
Seller to Purchaser, said amount shall be paid by Seller to Purchaser within ten
business days of such final determination under the Leases. If the final
determination of operating expenses and/or taxes due under the Leases shows that
a net amount is owed by Purchaser to Seller, Purchaser shall, within ten (10)
Business Days of such final determination, remit said amount to Seller.
Purchaser agrees to receive and hold any monies received on account of such past
due expenses and/or taxes in trust for Seller and to pay same promptly to Seller
as aforesaid. The provisions of this Section 8.1.3(b) shall survive the Closing.


        8.2      Intentionally Omitted.

-19-

--------------------------------------------------------------------------------

        8.3      Closing Costs. Closing costs shall be allocated between Seller
and Purchaser in accordance with Section 1.2.

        8.4      Final Adjustment After Closing. If final bills are not
available or cannot be issued prior to Closing for any item being prorated under
Section 8.1, then Purchaser and Seller agree to allocate such items on a fair
and equitable basis as soon as such bills are available, final adjustment to be
made as soon as reasonably possible after the Closing. Payments in connection
with the final adjustment shall be due within 30 days of written notice. All
such rights and obligations shall survive the Closing for a period of six
months, except that the parties obligation to adjust any tax proration shall
survive the Closing for a period of one (1) year.

        8.5      Tenant and other Deposits. All tenant and licensee security
deposits collected and not applied by Seller (and interest thereon if required
by law or contract) shall be transferred or credited to Purchaser at Closing. As
of the Closing, Purchaser shall assume Seller’s obligations related to tenant
and licensee security deposits, but only to the extent they are credited or
transferred to Purchaser. All deposits made by Seller with any utility company,
governmental authority or other Person shall be credited to Seller.

        8.6      Commissions. Seller shall be responsible to Broker for a real
estate sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Seller and Broker. Under no circumstances shall Seller owe a commission or other
compensation directly to any agent or person other than Broker. Any cooperating
broker shall not be an affiliate, subsidiary or related in any way to Purchaser.
Other than as stated above in this Section 8.6, Seller and Purchaser each
represent and warrant to the other that no real estate brokerage commission is
payable to any person or entity in connection with the transaction contemplated
hereby, and each agrees to and does hereby indemnify and hold the other harmless
against the payment of any commission to any other person or entity claiming by,
through or under Seller or Purchaser, as applicable. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing.

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

        9.1      Seller's Representations and Warranties. Each Seller represents
and warrants to Purchaser with respect to itself that:

                   9.1.1      Organization and Authority. Seller is validly
existing, and in good standing in the state in which it was formed. Seller has
the full right and authority and has obtained any and all consents required to
enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

-20-

--------------------------------------------------------------------------------

                   9.1.2       Pending Actions. To Seller’s knowledge, there is
no action or proceeding pending or threatened (i) against Seller which
challenges or impairs Seller’s ability to execute or perform its obligations
under this Agreement or (ii) relating to the Property which could reasonably be
expected to result in a material adverse change in the business, operation,
affairs or condition of the Property.

                   9.1.3       Service Contracts, License Agreements, and
Tangible Personal Property. To Seller’s knowledge, the list of Service Contracts
and License Agreements attached to this Agreement are correct and complete in
all material respects as of the date hereof, and to Seller’s knowledge, the list
of Tangible Personal Property be delivered to Purchaser pursuant to this
Agreement will be correct and complete in all material respects as of the date
of its delivery.

                   9.1.4       Notices from Governmental Authorities. To
Seller’s knowledge, Seller has not received from any governmental authority
written notice of any material violation of any laws applicable (or alleged to
be applicable) to the Real Property, or any part thereof, that has not been
corrected, except as may be reflected by the Property Documents or otherwise
disclosed in writing to Purchaser.

                   ;9.1.5       Assessments. To Seller’s knowledge, no
assessments have been made against any portion of the Property which are unpaid
(excepting ad valorem taxes and utility bills not yet due and payable), whether
or not they have become liens, and Seller shall notify Buyer in writing upon
learning of any such assessments and shall pay same, or pro-rate at Closing, as
appropriate.

                   9.1.6       Public Improvements. To Seller’s knowledge, no
public improvements, in the nature of sewer liens, sidewalks, road extensions
and the like, have been ordered to be made to the Property, which have not,
prior to the date hereof, been completed, assessed, or paid for.

                   9.1.7       Rent Roll. To Seller’s knowledge, the rent roll
provided by Seller to Purchaser as a closing delivery is true and correct in all
material respects.

        9.2      Purchaser's Representations and Warranties. Purchaser
represents and warrants to Seller that:

                   ;9.2.1       Organization and Authority. Purchaser is validly
existing as a limited partnership in good standing in the State of Delaware and
is qualified to do business in the state in which the Real Property is located.
Purchaser has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Purchaser at the Closing will be,
authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

                   9.2.2       Pending Actions. There is no action or proceeding
pending or, to Purchaser’s knowledge, threatened against Purchaser which
challenges or impairs Purchaser’s ability to execute or perform its obligations
under this Agreement.

-21-

--------------------------------------------------------------------------------

                   9.2.3       ERISA. Purchaser is not an employee benefit plan
(a “Plan”) subject to ERISA or Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), assets of a Plan are not being used to acquire
the Property, Purchaser is not a “party in interest” (as that term is defined in
Section 3(14) of ERISA) with respect to any Plan that is an investor in Seller,
and Purchaser’s acquisition of the Property will not constitute or result in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

                   9.2.4       Prohibited Persons and Transactions. Neither
Purchaser nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

        9.3      Survival of Representations and Warranties. The representations
and warranties set forth in this Article 9 are made as of the Effective Date,
are remade as of the Closing Date (subject to, in the case of Section 9.1.2,
changes that are not the result of a breach by Seller of any of its covenants in
this Agreement), and shall not be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing for a period of nine
months (the “Survival Period”). Terms such as “to Seller’s knowledge,” “to the
best of Seller’s knowledge” or like phrases mean the actual knowledge of Deborah
Bacon, asset manager, and Matthew Ballinger, asset manager (“Seller’s
Representative”), without any duty of inquiry or investigation; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of Seller’s Representative, or any other officer or
employee of Seller, on account of any breach of any representation or warranty
made by Seller herein. Said terms do not include constructive knowledge, imputed
knowledge, or knowledge Seller or such persons do not have but could have
obtained through further investigation or inquiry. No broker, agent, or party
other than Seller is authorized to make any representation or warranty for or on
behalf of Seller. Each party shall have the right to bring an action against the
other on the breach of a representation or warranty or covenant hereunder or in
the documents delivered by Seller at the Closing, but only on the following
conditions: (1) the party bringing the action for breach first learns of the
breach after Closing and files such action within the Survival Period and (2)
neither party shall have the right to bring a cause of action for a breach of a
representation or warranty or covenant unless the damage to such party on
account of such breach (individually or when combined with damages from other
breaches) equals or exceeds $100,000, and then only to the extent of such
excess. Neither party shall have any liability after Closing for the breach of a
representation or warranty or covenant hereunder of which the other party hereto
had knowledge as of Closing. Notwithstanding any other provision of this
Agreement, any agreement contemplated by this Agreement, or any rights which
Purchaser might otherwise have at law, equity, or by statute, whether based on
contract or some other claim, Purchaser agrees that any liability of Seller to
Purchaser will be limited to $1,000,000. In no event shall either party be
liable to the other party for incidental, consequential, or punitive damages as
a result of the breach of any or all representations or warranties set forth in
this Agreement. The provisions of

-22-

--------------------------------------------------------------------------------

this Section 9.3 shall survive the Closing. Any breach of a representation or
warranty or covenant that occurs prior to Closing shall be governed by Article
10.

ARTICLE 10
DEFAULT AND REMEDIES

        10.1      Seller’s Remedies. If Purchaser fails to consummate the
purchase of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Seller to perform hereunder, or if prior to Closing any one or more of
Purchaser’s representations or warranties are breached in any material respect,
and such default or breach is not cured by the Closing Date (except no notice or
cure period shall apply if Purchaser fails to consummate the purchase of the
Property hereunder), Seller shall be entitled, as its sole remedy (except as
provided in Sections 4.10, 8.6, 10.3 and 10.4 hereof), to terminate this
Agreement and recover the Earnest Money as liquidated damages and not as
penalty, in full satisfaction of claims against Purchaser hereunder. Seller and
Purchaser agree that Seller’s damages resulting from Purchaser’s default are
difficult, if not impossible, to determine and the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of such damages to be certain. Notwithstanding anything in this Section
10.1 to the contrary, in the event of Purchaser’s default or a termination of
this Agreement, Seller shall have all remedies available at law or in equity in
the event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Property that would otherwise delay or
prevent Seller from having clear, indefeasible and marketable title to the
Property. In all other events Seller’s remedies shall be limited to those
described in this Section 10.1 and Sections 4.10, 8.6, 10.3 and 10.4 hereof. If
Closing is consummated, Seller shall have all remedies available at law or in
equity in the event Purchaser fails to perform any obligation of Purchaser under
this Agreement.

        10.2      Purchaser’s Remedies. If Seller fails to consummate the sale
of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Purchaser to perform hereunder, or if prior to Closing any one or more of
Seller’s representations or warranties are breached in any material respect, and
such default or breach is not cured by the earlier of the third (3rd) Business
Day after written notice thereof from Purchaser or the Closing Date (Purchaser
hereby agreeing to give such written notice to Seller within two (2) Business
Days after Purchaser first learns of any such default or breach by Seller,
except no notice or cure period shall apply if Seller fails to consummate the
sale of the Property hereunder), Purchaser shall elect, as its sole remedy,
either to (a) terminate this Agreement by giving Seller timely written notice of
such election prior to or at Closing and recover the Earnest Money, (b) enforce
specific performance to consummate the sale of the Property hereunder or (c)
waive said failure or breach and proceed to Closing without any reduction in the
Purchase Price. Notwithstanding anything herein to the contrary, Purchaser shall
be deemed to have elected to terminate this Agreement if Purchaser fails to
deliver to Seller written notice of its intent to file a claim or assert a cause
of action for specific performance against Seller on or before sixty (60)
Business Days following the scheduled Closing Date or, having given such notice,
fails to file a lawsuit asserting such claim or cause of action in the county in
which the Property is located within nine (9) months following the scheduled
Closing Date. Purchaser’s remedies shall be limited to those described in this
Section 10.2 and Sections 10.3 and 10.4 hereof. IN NO EVENT SHALL SELLER’S
DIRECT OR INDIRECT

-23-

--------------------------------------------------------------------------------

PARTNERS, SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR AFFILIATES, ANY OFFICER,
MANAGER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR
CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR
OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY,
WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE, EXCEPT,
WITH RESPECT TO ANY OF SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS,
MEMBERS, OR OWNERS, TO THE EXTENT OF SALES PROCEEDS RECEIVED BY OR PAID TO SUCH
ENTITIES, AND THEN SUBJECT TO THE LIMITATIONS WITH RESPECT TO CLAIMS AGAINST
SELLER SET FORTH HEREIN AND IN SECTION 9.3.

        10.3      Attorneys’ Fees. In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including attorneys’ fees,
incurred in connection with such claims.

        10.4      Other Expenses. If this Agreement is terminated due to the
default of a party, then the defaulting party shall pay any fees or charges due
to Escrow Agent for holding the Earnest Money as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Commitment.

ARTICLE 11
DISCLAIMERS, RELEASE AND INDEMNITY

        11.1      Disclaimers By Seller. Except as expressly set forth in this
Agreement, it is understood and agreed that Seller and Seller’s agents or
employees have not at any time made and are not now making, and they
specifically disclaim, any warranties, representations or guaranties of any kind
or character, express or implied, with respect to the Property, including, but
not limited to, warranties, representations or guaranties as to (a) matters of
title (other than Seller’s special warranty of title to be contained in the
Deed), (b) environmental matters relating to the Property or any portion
thereof, including, without limitation, the presence of Hazardous Materials in,
on, under or in the vicinity of the Property, (c) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting, (d)
whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (e) drainage, (f)
soil conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (g) the presence of endangered species or any
environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject, (i)
the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or

-24-

--------------------------------------------------------------------------------

affecting or pertaining to the Property or any part thereof, (m) the condition
or use of the Property or compliance of the Property with any or all past,
present or future federal, state or local ordinances, rules, regulations or
laws, building, fire or zoning ordinances, codes or other similar laws, (n) the
existence or non-existence of underground storage tanks, surface impoundments,
or landfills, (o) any other matter affecting the stability and integrity of the
Property, (p) the potential for further development of the Property, (q) the
merchantability of the Property or fitness of the Property for any particular
purpose, (r) the truth, accuracy or completeness of the Property Documents, (s)
tax consequences, or (t) any other matter or thing with respect to the Property.

        11.2      Sale “As Is, Where Is”. Purchaser acknowledges and agrees that
upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
expressly provided otherwise in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing. Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, or any property manager, real estate broker, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying on its own
expertise and that of Purchaser’s consultants in purchasing the Property and
shall, to the extent reasonably possible, make an independent verification of
the accuracy of any documents and information provided by Seller. Purchaser will
conduct such inspections and investigations of the Property as Purchaser deems
necessary, including, but not limited to, the physical and environmental
conditions thereof, and shall rely upon same. By failing to terminate this
Agreement prior to the expiration of the Inspection Period, Purchaser
acknowledges that Seller has afforded Purchaser a full opportunity to conduct
such investigations of the Property as Purchaser deemed necessary to satisfy
itself as to the condition of the Property and the existence or non-existence or
curative action to be taken with respect to any Hazardous Materials on or
discharged from the Property, and will rely upon same and not upon any
information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement. Upon Closing, Purchaser
shall assume the risk that adverse matters, including, but not limited to,
adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Purchaser’s inspections and
investigations. Purchaser hereby represents and warrants to Seller that: (a)
Purchaser is represented by legal counsel in connection with the transaction
contemplated by this Agreement; and (b) Purchaser is purchasing the Property for
business, commercial, investment or other similar purpose and not for use as
Purchaser’s residence. Purchaser waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to Seller.

        11.3      Seller Released from Liability. Purchaser acknowledges that it
will have the opportunity to inspect the Property during the Inspection Period,
and during such period, observe its physical characteristics and existing
conditions and the opportunity to conduct such

-25-

--------------------------------------------------------------------------------

investigation and study on and of the Property and adjacent areas as Purchaser
deems necessary, and Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller
from all responsibility and liability, including without limitation, liabilities
and responsibilities for the landlord’s obligations under the Leases relating to
the physical, environmental or legal compliance status of the Property, whether
arising before or after the Effective Date, and liabilities under the
Comprehensive Environmental Response, Compensation and Liability Act Of 1980 (42
U.S.C. Sections 9601 et seq.), as amended (“CERCLA”), regarding the condition,
valuation, salability or utility of the Property, or its suitability for any
purpose whatsoever (including, but not limited to, with respect to the presence
in the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or other materials or substances that have been or may in the future
be determined to be toxic, hazardous, undesirable or subject to regulation and
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, and any structural and geologic conditions, subsurface soil and
water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property). Purchaser further
hereby WAIVES (and by Closing this transaction will be deemed to have WAIVED)
any and all objections and complaints (including, but not limited to, federal,
state and local statutory and common law based actions, and any private right of
action under any federal, state or local laws, regulations or guidelines to
which the Property is or may be subject, including, but not limited to, CERCLA)
concerning the physical characteristics and any existing conditions of the
Property, including, without limitation, the landlord’s obligations under the
Leases relating to the physical, environmental or legal compliance status of the
Property, whether arising before or after the Effective Date. Purchaser further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental conditions on the Property and the
risk that adverse physical characteristics and conditions, including, without
limitation, the presence of Hazardous Materials or other contaminants, may not
have been revealed by its investigation. Notwithstanding anything to the
contrary in this Section 11.3, Purchaser does not release or discharge Seller
from any claim for contribution or payment that Purchaser may have against
Seller under applicable law arising from or related to Purchaser’s remediation
of Hazardous Materials as ordered by any governmental agency or authority as a
result of the release of any Hazardous Materials at the Property by Seller or
during Seller’s period of ownership or possession.

        11.4      “Hazardous Materials” Defined. For purposes hereof, “Hazardous
Materials” means “Hazardous Material,” “Hazardous Substance,” “Pollutant or
Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

        11.5      Survival. The terms and conditions of this Article 11 shall
expressly survive the Closing and shall not merge with the provisions of any
closing documents.

        Purchaser acknowledges and agrees that the disclaimers and other
agreements set forth herein are an integral part of this Agreement and that
Seller would not have agreed to sell the Property to Purchaser for the Purchase
Price without the disclaimers and other agreements set forth above.

-26-

--------------------------------------------------------------------------------

ARTICLE 12
MISCELLANEOUS

        12.1      Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights under this Agreement
upon the following conditions: (a) the assignee of Purchaser must be an entity
controlling, controlled by, or under common control with Purchaser, (b) all of
the Earnest Money must have been delivered in accordance herewith, (c) the
Inspection Period shall be deemed to have ended, (d) the assignee of Purchaser
shall assume all obligations of Purchaser hereunder, but Purchaser shall remain
primarily liable for the performance of Purchaser’s obligations, (e) a copy of
the fully executed written assignment and assumption agreement shall be
delivered to Seller at least five (5) Business Days prior to Closing, and (f)
the requirements in Section 12.16 are satisfied.

        12.2      Headings. The article, section, subsection, paragraph and/or
other headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

        12.3      Invalidity and Waiver. If any portion of this Agreement is
held invalid or inoperative, then so far as is reasonable and possible the
remainder of this Agreement shall be deemed valid and operative, and, to the
greatest extent legally possible, effect shall be given to the intent manifested
by the portion held invalid or inoperative. The failure by either party to
enforce against the other any term or provision of this Agreement shall not be
deemed to be a waiver of such party’s right to enforce against the other party
the same or any other such term or provision in the future.

        12.4      Governing Law. This Agreement shall, in all respects, be
governed, construed, applied, and enforced in accordance with the law of the
state in which the Real Property is located.

        12.5      Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

        12.6      Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Exhibits hereto are incorporated herein by this
reference for all purposes.

        12.7      Time. Time is of the essence in the performance of this
Agreement.

        12.8      Confidentiality. Purchaser shall make no public announcement
or disclosure of any information related to this Agreement to outside brokers or
third parties, before or after the Closing, without the prior written specific
consent of Seller; provided, however, that Purchaser

-27-

--------------------------------------------------------------------------------

may, subject to the provisions of Section 4.7, make disclosure of this Agreement
to its Permitted Outside Parties as necessary to perform its obligations
hereunder and as may be required under laws or regulations applicable to
Purchaser.

        12.9      Notices. All notices required or permitted hereunder shall be
in writing and shall be served on the parties at the addresses set forth in
Section 1.3. Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by facsimile transmission during
normal business hours with a confirmation copy delivered by another method
permitted under this Section 12.9. Notice given in accordance herewith for all
permitted forms of notice shall be effective upon the earlier to occur of actual
delivery to the address of the addressee or refusal of receipt by the addressee.
Except for facsimile notices as described above, no notice hereunder shall be
effective if sent or delivered by electronic means. In no event shall this
Agreement be altered, amended or modified by electronic mail or electronic
record. A party’s address may be changed by written notice to the other party;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice. Copies of notices are for informational
purposes only, and a failure to give or receive copies of any notice shall not
be deemed a failure to give notice. Notices given by counsel to the Purchaser
shall be deemed given by Purchaser and notices given by counsel to the Seller
shall be deemed given by Seller.

        12.10      Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and agree that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

        12.11      Calculation of Time Periods; Business Day. Unless otherwise
specified, in computing any period of time described herein, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not a Business Day, in which event the period shall run until
the end of the next day which is a Business Day. The last day of any period of
time described herein shall be deemed to end at 5:00 p.m. local time in the
state in which the Real Property is located. As used herein, the term “Business
Day” means any day that is not a Saturday, Sunday or legal holiday for national
banks in the city in which the Real Property is located.

        12.12      Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one Agreement.

        12.13      Recordation. Without the prior written consent of Seller,
there shall be no recordation of either this Agreement or any memorandum hereof,
or any affidavit pertaining hereto, and any such recordation of this Agreement
or memorandum or affidavit by Purchaser without the prior written consent of
Seller shall constitute a default hereunder by Purchaser, whereupon Seller shall
have the remedies set forth in Section 10.1 hereof. In addition to any such
remedies, Purchaser shall be obligated to execute an instrument in recordable
form

-28-

--------------------------------------------------------------------------------

releasing any such Agreement, memorandum or affidavit filed in violation of this
Agreement (but such release of record shall not release or otherwise terminate
this Agreement if there exists no default by Purchaser following the release of
record and this Agreement has not otherwise been terminate or expired), and
Purchaser’s obligations pursuant to this Section 12.13 shall survive any
termination of this Agreement as a surviving obligation.

        12.14      Further Assurances. In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

        12.15      Intentionally Omitted.

        12.16      ERISA. Under no circumstances shall Purchaser have the right
to assign this Agreement to any person or entity owned or controlled by an
employee benefit plan if Seller’s sale of the Property to such person or entity
would, in the reasonable opinion of Seller’s ERISA advisors or consultants,
create or otherwise cause a “prohibited transaction” under ERISA. In the event
Purchaser assigns this Agreement or transfers any ownership interest in
Purchaser, and such assignment or transfer would make the consummation of the
transaction hereunder a “prohibited transaction” under ERISA and necessitate the
termination of this Agreement then, notwithstanding any contrary provision which
may be contained herein, Seller shall have the right to terminate this
Agreement.

        12.17      No Third Party Beneficiary. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller and Purchaser only and are not for the benefit of any
third party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

        12.18      Reporting Person. Purchaser and Seller hereby designate the
Title Company as the “reporting person” pursuant to the provisions of Section
6045(e) of the Internal Revenue Code of 1986, as amended.

        12.19      Post-Closing Access. From and after the Closing for a period
of 120 days (and such longer period if necessary for Seller to cure a default
hereunder), the Purchaser will, at Seller’s sole cost and expense, permit Seller
and Seller’s agents and representatives access (and will permit copying of
materials pertaining to the period prior to the Closing), during business hours
from time to time, to the Lease Files and other Property-related information
upon reasonable advance notice to the Purchaser. This Section 12.19 shall
survive the Closing.

        12.20      Post-Closing Audit. Notwithstanding anything contained herein
to the contrary, Purchaser, upon reasonable prior notice to Seller, shall have
the right, at any time after the expiration of the Inspection Period (provided
that Purchaser shall not have terminated this Agreement pursuant to Section
4.4), and for a period of 120 days following the Closing, at Purchaser’s
expense, to audit and/or to have prepared audited financial statements for the

-29-

--------------------------------------------------------------------------------

Property for the period covering Seller’s ownership of the Property. Such audit
shall include all books and records relating to the Property in Seller’s
possession or control, including, but not limited to, revenue and expense
supporting documents, deposits, bank statements, invoices and other similar
documentation. Seller agrees to execute a standard form of engagement and
representation letter in form reasonably satisfactory to Seller with a big four
accounting firm, as auditor in connection with the audit, provided that (i) such
letter expressly provides that all costs and fees of such audit shall be paid
by Purchaser, and (ii) at the time of the engagement of such auditor, Purchaser
shall deposit with Seller an amount equal to 110% of the estimated cost and fees
of such audit (the “Audit Deposit”), with the balance, if any, of such Audit
Deposit to be returned to Purchaser after completion of the audit and payment of
all such costs and expenses of the audit. Seller agrees to cooperate
with Purchaser in granting Purchaser, its agents, representatives and employees
access to all books, records and documentation in Seller’s possession or
control, so that it and its auditors may timely and fully complete such audit.
Seller shall have the right to use the Audit Deposit to pay the costs and fees
of the audit. If the Audit Deposit is not sufficient to pay all of the costs and
fees of the audit, Purchaser shall, within ten (10) days after request,
reimburse Seller for all costs and fees incurred in connection with such audit
not paid for from the Audit Deposit, and Purchaser shall indemnify and hold
harmless Seller from all costs and fees of the auditor engaged in connection
with such audit. Should this Agreement terminate and the Closing not
occur, Purchaser shall still be obligated to reimburse Seller for all costs and
fees incurred in connection with such audit and shall indemnify and hold
harmless Seller from all costs and fees of Purchaser’s auditor in connection
with such audit. The terms of this Section shall survive the Closing and the
delivery of the Deed.

-30-

--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN

302 SABAL PARK PLACE LONGWOOD, LLC, and
385 GOLF BROOK CIRCLE LONGWOOD, LLC


AND


NTS REALTY HOLDINGS LIMITED PARTNERSHIP

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year written below.

 

 
 

Date executed by Seller
 
April 8, 2009 SELLER:

302 SABAL BARK PLACE LONGWOOD, LLC, a Delaware
limited liability company

By: /s/ Gregory Newman
——————————————
Name: Gregory Newman
Title: Senior Vice President



 

 
 

Date executed by Seller
 
April 8, 2009 385 GOLF BROOK CIRCLE LONGWOOD, LLC, a Delaware
limited liability company

By: /s/ Gregory Newman
——————————————
Name: Gregory Newman
Title: Senior Vice President



 

 
 

Date executed by Seller
 
April 8, 2009 PURCHASER:

NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a
Delaware limited partnership

By:  NTS Realty Capital, Inc., a Delaware corporation, its
managing general partner

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin
Title: President and CEO



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Initial Earnest Money required to be deposited
under this Agreement and the interest earned thereto, in escrow, and shall
disburse the Earnest Money, and the interest earned thereon, pursuant to the
provisions of this Agreement.

 

 
 

Date executed by Escrow Agent
 
April 9th, 2009 FIRST AMERICAN TITLE
INSURANCE COMPANY

By: /s/ Larry Deal
——————————————
Name: Larrry Deal
Title: Vice President

